UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: April 30, 2012 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-07763 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-1683282 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(215) 723-6751 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.Large accelerated filer []Accelerated filer [ X ]Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of June 7, 2012 the Registrant had 14,678,628 Common Shares, par value of $.10 per share, issued and outstanding. MET-PRO CORPORATION AND SUBSIDIARIES INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of April 30, 2012 and January 31, 2012 2 Consolidated Statements of Income for the three-month periods ended April 30, 2012 and 2011 3 Consolidated Statements of Comprehensive Income for the three-month periods ended April 30, 2012 and 2011 4 Consolidated Statements of Shareholders’ Equity for the three-month periods ended April 30, 2012 and 2011 5 Consolidated Statements of Cash Flows for the three-month periods ended April 30, 2012 and 2011 6 Notes to Consolidated Financial Statements 7 Report of Independent Registered Public Accounting Firm 16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Qualitative and Quantitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 27 1 Index MET-PRO CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS PART I – FINANCIAL INFORMATION Item 1.Financial Statements April 30, January 31, ASSETS Current assets (unaudited) Cash and cash equivalents Short-term investments Accounts receivable, net of allowance for doubtful accounts of approximately $452,000 and $491,000, respectively Inventories Prepaid expenses, deposits and other current assets Deferred income taxes Total current assets Property, plant and equipment, net Goodwill Other assets Total assets LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Current portion of debt Accounts payable Accrued salaries, wages and benefits Other accrued expenses Dividend payable Customers’ advances Total current liabilities Long-term debt Accrued pension retirement benefits Other non-current liabilities Deferred income taxes Total liabilities Commitments and contingencies Shareholders’ equity Common shares, $.10 par value; 36,000,000 shares authorized, 15,928,679 shares issued, of which 1,250,051 shares were reacquired and held in treasury at both dates Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury shares, at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity See accompanying notes to consolidated financial statements. 2 Index MET-PRO CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended April 30, Net sales Cost of goods sold Gross profit Operating expenses Selling General and administrative Total selling, general and administrative Income from operations Interest expense ) ) Other income Income before taxes Provision for taxes Net income Earnings per share, basic Earnings per share, diluted Cash dividend per share – declared Cash dividend per share – paid See accompanying notes to consolidated financial statements. 3 Index MET-PRO CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three Months Ended April 30, Net income Other comprehensive income, net of tax: Foreign currency translation adjustment Interest rate swap, net of tax of ($9,446) and $152, respectively ) Other comprehensive income, net of tax Total comprehensive income See accompanying notes to consolidated financial statements. 4 Index MET-PRO CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (unaudited) Accumulated Additional Other Common Paid-in Retained Comprehensive Treasury Shares Capital Earnings Income/(Loss) Shares Total Balances, January 31, 2012 ) ) Net income - Other comprehensive income, net of tax - Dividends - - ) - - ) Stock-based compensation - Balances, April 30, 2012 ) ) Accumulated Additional Other Common Paid-in Retained Comprehensive Treasury Shares Capital Earnings Income/(Loss) Shares Total Balances, January 31, 2011 ) ) Net income - Other comprehensive income, net of tax - Dividends - - ) - - ) Stock-based compensation - Stock option transactions - - - Purchase of 3,717 treasury shares - ) ) Balances, April 30, 2011 ) ) See accompanying notes to consolidated financial statements. 5 Index MET-PRO CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended April 30, Cash flows from operating activities Net income Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Deferred income taxes ) ) Loss on sales of property and equipment, net - Allowance for doubtful accounts ) Change in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses, deposits and other assets ) Accounts payable and accrued expenses ) Customers’ advances ) ) Accrued pension retirement benefits ) Other non-current liabilities Net cash provided by (used in) operating activities ) Cash flows from investing activities Acquisitions of property and equipment ) ) Purchase of investments ) - Proceeds from maturities of investments - Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from new borrowings - Repaymentof debt ) ) Exercise of stock options - Payment of dividends ) ) Purchase of treasury shares - ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at February 1 Cash and cash equivalents at April 30 Supplemental disclosure of cash flow information: Cash paid for interest Cash paid for income taxes See accompanying notes to consolidated financial statements. 6 Index MET-PRO CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Basis of Presentation: The accompanying unaudited consolidated financial statements include the accounts of Met-Pro Corporation (“Met-Pro” or the “Company”) and its direct and indirect wholly-owned subsidiaries: Mefiag B.V., Met-Pro Product Recovery/Pollution Control Technologies Inc., Strobic Air Corporation, MPC Inc., Pristine Water Solutions Inc., Mefiag (Guangzhou) Filter Systems Ltd., Met-Pro (Hong Kong) Company Limited, Met-Pro Industrial Services Inc., Bio-Reaction Industries Inc., Met-Pro Holdings LLC and Met-Pro Chile Limitada. All significant intercompany accounts and transactions have been eliminated. The preparation of financial statements in conformity with accounting principles generally acceptedin the United States of America (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts disclosed in the financial statements and accompanying notes.Estimates, by their nature, are based on judgment and available information.Actual results could differ materially from those estimates. Significant estimates inherent in the preparation of the accompanying unaudited consolidated financial statements include valuation of accounts receivable, goodwill, intangible assets, other long-lived assets, legal contingencies and assumptions used in the calculations of income taxes. The accompanying interim unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. Alladjustments (consisting of normal recurring adjustments) considered necessary to present fairly the financial position of the Company as of April 30, 2012 and the results of operations for the three-month periods ended April 30, 2012 and 2011, and changes in shareholders’ equity and cash flows for the three-month periods then ended have been included. The results of operations for the three-month period ended April 30, 2012are not necessarily indicative of the results to be expected for the full year.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K/A for the year ended January 31, 2012.In addition, the January 31, 2012 Balance Sheet data, presented herein, was derived from the audited consolidated financial statements, but does not include all disclosures required by U.S. GAAP. Recent Accounting Pronouncements: In May 2011, the FASB issued Accounting Standards Update (“ASU”) No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs”.The amendments in this update are the result of the work of the FASB and the International Accounting Standards Board (“IASB”) to develop common requirements for measuring fair value and for disclosing information about fair value measurements.The amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements.The amendments clarify that a reporting entity should disclose quantitative information about the unobservable inputs used in a fair value measurement that is categorized within Level 3 of the fair value hierarchy in order to increase the comparability of disclosures between reporting entities applying U.S. GAAP and those applying IFRSs.Additionally, the amendments expand the disclosures for fair value measurements categorized within Level 3 where a reporting entity will need to include the valuation processes used and the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs, if any.For many of the requirements, the FASB does not intend for the amendments to result in a change in the application of the requirements in ASC Topic 820.The amendments in this update are to be applied prospectively and are effective during interim and annual periods beginning after December 15, 2011.The adoption ofthis updatedid not have a material impact on the Company’s financial position, results of operations or cash flows. 7 Index MET-PRO CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) In June 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.”The amendments in this update eliminate the current option to report other comprehensive income and its components in the statements of shareholders’ equity. Instead, an entity will be required to present either a single continuous statement of net income and other comprehensive income or in two separate, but consecutive statements.The amendments in this update are to be applied retrospectively and are effective for interim and annual periods beginning after December 15, 2011.The new guidance became effective for the Company beginning February1, 2012 and resulted in presentation changes only. In September 2011, the FASB issued ASU No. 2011-08, “Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment”.The amendments in this update allow an entity the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount.If, based on its qualitative assessment, an entity concludes it is more likely than not that the fair value of a reporting unit is less than its carrying amount, quantitative impairment testing is required.However, if an entity concludes otherwise, quantitative impairment testing is not required.ASU No.2011-08 is effective for annual and interim reporting periods beginning after December15, 2011.The adoption of this update did not have a material impact on the Company’s financial position, results of operations or cash flows. NOTE 2 – FAIR VALUE DISCLOSURES Cash and cash equivalents: Cash and cash equivalents at April 30, 2012 and January 31, 2012 amounted to $33,718,966 and $34,581,394, respectively. The cash and cash equivalents balance at April 30, 2012 was comprised of the following: (i) cash amounting to $10,850,326 and (ii) cash equivalents consisting of money market funds amounting to $22,868,640.The Company evaluates the creditworthiness of the financial institutions and financial instruments in which it invests and places its cash deposits and temporary cash investments with financial institutions, that at times, may be uninsured or in deposit accounts that exceed the Federal Deposit Insurance Corporation (“FDIC”) insurance limit.At April 30, 2012, the Company’s cash and cash equivalents were held at 20 financial institutions. Short-term investments: Short-term investments at April 30, 2012 and January 31, 2012 amounted to $1,019,315 and $764,061, respectively.The short-term investment balance at April 30, 2012 was comprised of four certificates of deposit with twelve month maturity dates. The short-term investment balance at January 31, 2012 was comprised of two certificates of deposit with nine month maturity dates and one certificate of deposit with a twelve month maturity date.The Company evaluates the creditworthiness of the financial institutions and the financial instruments in which it invests. Long-term investments: Long-term investments at April 30, 2012 and January 31, 2012 amounted to $246,473 and $494,537, respectively, which are reported in other assets on the consolidated balance sheets.The long-term investment balance at April 30, 2012 was comprised of one certificate of deposit with a fifteen month maturity date.The long-term investment balance at January 31, 2012 was comprised of two certificates of deposit with fourteen and fifteen month maturity dates.The Company evaluates the creditworthiness of the financial institutions and the financial instruments in which it invests. 8 Index MET-PRO CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Debt: The estimated fair value and carrying amount of debt were as follows: April 30, January 31, Fair value Carrying amount Valuations for debt are determined based on borrowing rates currently available to the Company for loans with similar terms and maturities. The Company uses an interest rate swap (see Note 7) to minimize its exposure to fluctuations in interest rates.The interest rate differential to be paid or received under these agreements is recognized over the term of the loan and is included in interest expense. The Company’s financial instruments are not held for trading purposes. Fair value measurements: ASC Topic 820, “Fair Value Measurements and Disclosures”, defines fair value, provides guidance for measuring fair value and requires certain disclosures.This standard discusses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow), and the cost approach (cost to replace the service capacity of an asset or replacement cost).The standard utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following tables summarize the basis used to measure the Company’s financial assets (liabilities) at fair value on a recurring basis in the consolidated balance sheets. Quoted Prices in Active Markets for Significant Significant Identical Observable Unobservable Balance at Assets Inputs Inputs April 30, 2012 (Level 1) (Level 2) (Level 3) Cash and cash equivalents $- $- Short-term investments - - Long-term investments - - Cash surrender value -life insurance policies - - Interest rate swap agreement ) - ) - $- 9 Index MET-PRO CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Quoted Prices in Active Markets for Significant Significant Identical Observable Unobservable Balance at Assets Inputs Inputs January 31, 2012 (Level 1) (Level 2) (Level 3) Cash and cash equivalents $- $- Short-term investments - - Long-term investments - - Cash surrender value -life insurance policies - - Interest rate swap agreement ) - ) - $- There were no transfers of assets or liabilities between Level 1 and Level 2 in the three-month period ended April 30, 2012 or the fiscal year ended January 31, 2012. The predominance of market inputs are actively quoted and can be validated through external sources, including brokers, market transactions and third-party pricing services.The Company’s cash surrender value of life insurance policies (which are reported in other assets on the consolidated balance sheets) and the interest rate swap agreement are valued using Level 2 measurements. NOTE 3 – EARNINGS PER SHARE COMPUTATIONS Basic earnings per share is based on the weighted average number of common shares outstanding.Diluted earnings per share is based on the weighted average number of common shares outstanding and potentially dilutive shares. The dilutive effect of employee stock options and awards of restricted stock units are included in the computation of diluted earnings per share. The dilutive effect of stock options is calculated using the treasury stock method and expected proceeds upon exercise of the stock options. The following table summarizes the shares used in computing basic and diluted net income per common share: Three Months Ended April 30, Numerator: Net income Denominator: Weighted average common shares outstanding during the period for basic computation Dilutive effect of stock-based compensation plans Weighted average common shares outstanding during the period for diluted computation Earnings per share, basic Earnings per share, diluted For the three months ended April30, 2012 and 2011, employee stock options to purchase 669,009 and 125,448 common shares respectively, were excluded from the calculations of diluted earnings per shareas the calculated proceeds from the options' exercises were greater than the market price of the Company's common shares during these periods. 10 Index MET-PRO CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 4 – STOCK-BASED COMPENSATION Stock options: On April 2, 2012 and February 27, 2012,the Company issued 54,628 and97,299, stock options, respectively, with one-third exercisable one year from the grant date and the remaining two-thirds vesting two and three years from grant date, respectively.The April 2012 and February 2012 awards were made to the Company’s senior executives.In the event of a “change of control”, certain unvested options may become immediately exercisable.Typically, the duration of options is for up to ten years from the date of grant, subject to earlier termination under various conditions.The fair value of options that we grant is amortized into compensation expense on a straight-line basis over their respective vesting period, net of estimated forfeitures. We estimate the fair value of options as of the grant date using the Black-Scholes option valuation model. The per share fair value weighted-averages at the date of grant for stock options granted in the month of April 2012 and February 2012, were$3.18 and $2.96,respectively. The following table summarizes stock option transactions for the three-month period ended April 30, 2012: Weighted Weighted Average Average Remaining Aggregate Shares Exercise Price Life (years) Intrinsic Value Options: Outstanding at February 1, 2012 Granted Forfeited ) Expired ) Exercised - - Outstanding at April 30, 2012 Exercisable at April 30, 2012 The aggregate intrinsic value of options exercised during the three-month period ended April 30,2011 was$14,775.The intrinsic value of stock options is the amount by which the market price of the stock on a given date, such as at the end of the period or on the day of exercise, exceeded the market price of stock on the date of grant. In connection with the Separation Agreement between the Company and its former Chief Financial Officer, the Company agreed to accelerate the vestingdate andextend the exercise date of certain stock options. This was considered a stock option modification resulting in additional stock compensation expense of approximately $250,000, which was recorded in the three-month period ended April 30, 2012. NOTE 5 – INVENTORIES Inventories consisted of the following: April 30, January 31, Raw materials Work in progress Finished goods 11 Index MET-PRO CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 6 – INCOME TAXES The Company utilizes the expected annual effective tax rate in determining its income tax provisions for interim periods.The Company recognizes the financial statement benefit of a tax position only after determining that the relevant tax authority would more likely than not sustain the position following an audit. As of the fiscal year ended January 31, 2012, the Company had an unrecognized tax benefit of $49,000 to account for state tax matters in the United States as a result of changes in tax positions with relevant tax authorities.As of April 30, 2012, the Company filed returns with the relevant state tax authorities upon which the $49,000 unrecognized tax benefit was determined and has concluded that it did not have an unrecognized tax benefit as of April 30, 2012. A reconciliation of the beginning and ending balances of the total amounts of unrecognized tax benefits is as follows: Balance at February 1, 2012 Increases in tax positions for prior years - Decreases in tax positions for prior years ) Increases in tax positions for current year - Balance at April 30, 2012 $- The Company and its subsidiaries are subject to income taxes in the U.S. federal jurisdiction, and various states and foreign jurisdictions. Tax regulations within each jurisdiction are subject to the interpretation of the related tax laws and regulations and require significant judgment to apply. With few exceptions, the Company and its subsidiaries are no longer subject to U.S. federal or non-U.S. income tax examinations by tax authorities for the years before 2008. NOTE 7 – DEBT The Company and its subsidiaries have domestic and foreign uncommitted, unsecured lines of credit totaling $4,397,170 which can be used for working capital, of which $1,250,155 has been committed to standby letters of credit as of April 30, 2012.The standby letters of credit have expiration dates during the fiscal years ending January 31, 2013 and 2014 in the amounts of $1,239,155 and $11,000, respectively. Of the total lines of credit available, the foreign unsecured line of credit totals $397,170 (300,000 Euro).As of April 30, 2012 and January 31, 2012 the Company had zero outstanding borrowings from its domestic line of credit.The Company’s Mefiag B.V. subsidiary’s line of credit, which is with a bank in The Netherlands, had outstanding borrowings of zero as of April 30, 2012 and $265,581, or 202,997 Euro, as of January 31, 2012. The Company’s long-term debt is subject to certain covenants, including maintenance of prescribed amounts of leverage and fixed charge coverage ratios.The Company was in compliance with all applicable covenants as of April 30, 2012. The Company has an interest rate swap agreement to hedge against the potential impact on earnings from increases in market interest rates.Effective April 3, 2006, the Company entered into a fifteen-year interest rate swap agreement for a notional amount equal to the balance on the bond payable maturing April 2021.The Company swapped the ninety-day LIBOR for a fixed rate of 4.87%.As of April 30, 2012, the effective interest rate was 6.79% as a result of the swap agreement plus the interest rate floor provision of 250 basis points.The interest rate swap agreement is accounted for as a cash flow hedge that qualifies for treatment under the short-cut method of measuring effectiveness.There was no hedge ineffectiveness as of April 30, 2012.The fair value of the interest rate swap agreement resulted in a decrease in equity of $214,677 (net of tax) as of April 30, 2012 and a decrease in 12 Index MET-PRO CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) equity of $230,760 (net of tax) as of January 31, 2012.These results are recorded in the accumulated other comprehensive loss section of shareholders’ equity. NOTE 8 – EMPLOYEE BENEFIT PLANS The Company has several defined benefit pension plans covering eligible employees in the United States.Effective December 31, 2006, the Company amended its defined benefit pension plans to freeze the accrual of future benefits for all its salaried and non-union hourly employees. Effective December 31, 2008, the Company amended its defined benefit pension plan to freeze the accrual of future benefits for union hourly employees.The net periodic pension cost is based on estimated values provided by the Company’s independent actuary. The following table provides the components of net periodic pension (income) cost: Three Months Ended April 30, Service cost Interest cost Expected return on plan assets ) ) Recognized net actuarial loss Net periodic pension cost The Company elected to contribute $63,561 to its pension and defined contribution plans during the three-month period ended April 30, 2012.The Company expects to make an additional contribution of $1,610,683 during the nine-month period ending January 31, 2013. NOTE 9 – BUSINESS SEGMENT DATA The Company has five operating segments which are aggregated into three reportable segments: Product Recovery/Pollution Control Technologies, Fluid Handling Technologies and Mefiag Filtration Technologies, and one other segment (Filtration/Purification Technologies). The Filtration/Purification Technologies segment is comprised of two operating segments that meet the criteria for aggregation. The Company expects, based upon the current financial performance of its business units, the segmentation reporting will continue to be presented in future periods using the three reportable segments and the one other segment. The accounting policies of the reporting segments are the same as those described in the summary of significant accounting policies. The Company evaluates the performance of these segments based on many factors including sales, sales trends, margins and operating performance. No significant intercompany revenue is realized in these reporting segments. Interest income and expense are not included in the measure of segment profit reviewed by management. Income taxes are also not included in the measure of segment operating profit reviewed by management. The Company follows the practice of allocating general corporate expenses, including depreciation and amortization expense, among the reporting segments. 13 Index MET-PRO CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) The financial segmentation information is presented in the following table: Three Months Ended April 30, Net sales Product Recovery/Pollution Control Technologies Fluid Handling Technologies Mefiag Filtration Technologies Filtration/Purification Technologies Income (loss) from operations Product Recovery/Pollution Control Technologies ) ) Fluid Handling Technologies Mefiag Filtration Technologies ) Filtration/Purification Technologies ) April 30, January 31, Identifiable assets Product Recovery/Pollution Control Technologies Fluid Handling Technologies Mefiag Filtration Technologies Filtration/Purification Technologies Corporate 14 Index MET-PRO CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 10 – CONTINGENCIES AND COMMITTMENTS Beginning in 2002, the Company began to be named in asbestos-related lawsuits filed against a large number of industrial companies including, in particular, those in the pump and fluid handling industries. In management’s opinion, the complaints typically have been vague, general and speculative, alleging that the Company, along with the numerous other defendants, sold unidentified asbestos-containing products and engaged in other related actions which caused injuries (including death) and loss to the plaintiffs.Counsel has advised that more recent cases typically allege more serious claims of mesothelioma.The Company believes that it has meritorious defenses to the cases which have been filed and that none of its products were a cause of any injury or loss to any of the plaintiffs.The Company’s insurers have hired attorneys who, together with the Company, are vigorously defending these cases.The Company has been dismissed from or settled a large number of these cases.The sum total of all payments through April 30, 2012 to settle cases involving asbestos-related claims was $675,000, all of which has been paid by the Company’s insurers including legal expenses, except for corporate counsel expenses, with an average cost per settled claim, excluding legal fees, of approximately $25,000. Based upon the most recent information available to the Company regarding such claims, there were a total of 134 cases pending against the Company as of April 30, 2012 (with Connecticut, New York, Pennsylvania and West Virginia having the largest number of cases), as compared with approximately 130 cases that were pending as of March 22, 2012.Subsequent to January 31, 2012, twelve new cases were filed against the Company, and the Company was dismissed from thirteen cases and settled zero cases.Most of the pending cases have not advanced beyond the early stages of discovery, although a number of cases are on schedules leading to, or are scheduled for trial. The Company believes that its insurance coverage is adequate for the cases currently pending against the Company and for the foreseeable future, assuming a continuation of the current volume, nature of cases and settlement amounts; however, the Company has no control over the number and nature of cases that are filed against it, nor as to the financial health of its insurers or their position as to coverage.The Company also presently believes that none of the pending cases will have a material adverse impact upon the Company’s results of operations, liquidity or financial condition. At any given time, the Company is typically also party to a small number of other legal proceedings arising in the ordinary course of business.Although the ultimate outcome of any legal matter cannot be predicted with certainty, based upon the present information, including the Company’s assessment of the facts of each particular claim as well as accruals, the Company believes that no pending proceeding will have a material adverse impact upon the Company’s results of operations, liquidity, or financial condition. NOTE 11 – ACCOUNTANTS’ 10-Q REVIEW Marcum LLP, the Company’s independent registered public accountants, performed a limited review of the financial information included herein. Their report on such review accompanies this filing. 15 Index REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Audit Committee of the Board of Directors and Shareholders of Met-Pro Corporation We have reviewed the accompanying consolidated balance sheet of Met-Pro Corporation and its wholly-owned subsidiaries as of April 30, 2012, and the related consolidated statements of income, comprehensive income, shareholders’ equity and cash flows for the three-month periods ended April 30, 2012 and 2011. These financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements in order for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board, the consolidated balance sheet of Met-Pro Corporation and its wholly-owned subsidiaries as of January 31, 2012, and the related consolidated statements of income, shareholders’ equity, and cash flows for the year then ended (not presented herein); and in our report dated March 22, 2012, we expressed an unqualified opinion on those financial statements.In our opinion, the information set forth in the accompanying consolidated balance sheet as of January 31, 2012 is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. /s/ Marcum LLP Marcum LLP Bala Cynwyd, Pennsylvania June 8, 2012 16 Index MET-PRO CORPORATION AND SUBSIDIARIES Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations: Cautionary Statement Concerning Forward-Looking Statements: Our prospects are subject to certain uncertainties and risk.In addition to the other information set forth in this report, you should carefully consider the factors which could materially affect our business, financial condition, financial results or future performance, as discussed in PartI, “Item1A. Risk Factors” and Part II, “Item 7. Forward-Looking Statements; Factors That May Affect Future Results” in our Annual Report on Form 10-K/A for the fiscal year ended January31, 2012. This Quarterly Report on Form 10-Q also contains certain forward-looking statements within the meaning of the federal securities laws.These forward-looking statements may be identified by words describing our belief or expectation, such as where we say that we “believe”, “expect” or “anticipate”, or where we characterize something in a manner in which there is an express or implicit reference to the future, such as “non-recurring” or “unusual,” or where we express that our view is based upon the “current status” of a given matter, or upon facts as we know them as of the date of the statement.The content and/or context of other statements that we make may indicate that the statement is “forward-looking”.We claim the “safe harbor” provided by The Private Securities Reform Act of 1995 for all forward-looking statements. Results may differ materially from our current results and actual results could differ materially from those suggested in the forward-looking statements as a result of certain risk factors,other one time events, other important factors disclosed previously and from time to time in the Company'sother filings with the Securities and Exchange Commission. Introduction: The following discussion and analysis,should be read in conjunction with Item 1 “Financial Statements” of this Quarterly Report on Form 10-Q, in addition to Item 8 “Financial Statements and Supplementary Data” inthe Company’s Annual Report on Form 10-K/A for the fiscal year ended January 31, 2012. Results of Operations: The following table sets forth, for the three-month period indicated, certain financial information derived from the Company’s consolidated statements of income expressed as a percentage of net sales. Three Months Ended April 30, Net sales 100.0% 100.0% Cost of goods sold 64.5% 65.6% Gross profit 35.5% 34.4% Selling expenses 12.1% 12.4% General and administrative expenses 16.4% 13.1% Income from operations 7.0% 8.9% Interest expense (0.2% ) (0.2% ) Other income, net 0.2% 0.4% Income before taxes 7.0% 9.1% Provision for taxes 2.0% 3.1% Net income 5.0% 6.0% 17 Index MET-PRO CORPORATION AND SUBSIDIARIES Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations continued: Three Months Ended April 30, 2012 vs. Three Months Ended April 30, 2011: Net sales for the three-month period ended April 30, 2012 were $25,207,061 compared with $23,429,903 for the three-month period ended April 30, 2011, an increase of $1,777,158 or 7.6%. Sales in the Product Recovery/Pollution Control Technologies reporting segment were $10,500,840, or $2,168,868 higher than the $8,331,972 of sales for the three-month period ended April 30, 2011, an increase of 26.0%.The sales increase in the Product Recovery/Pollution Control Technologies reporting segment was due to higher sales in our Met-Pro Environmental Air Solutions and Strobic Air business units, with the Met-Pro Environmental Air Solutions business unit contributing a higher percentage of the overall increase in sales of the reporting segment. Sales in the Fluid Handling Technologies reporting segment totaled $9,400,199, or $152,905 lower than the $9,553,104 of sales for the three-month period ended April 30, 2011, a decrease of 1.6%.Sales in the Fluid Handling Technologies reporting segment were slightly lower as compared with the same period last year due to slightly lower sales in our Global Pump Solutions business unit.Based upon the current level of business activity,the Company believes that thedecrease sales in Global Pump Solutions business unit will recover. Sales in the Mefiag Filtration Technologies reporting segment were $2,852,166, or $287,751 lower than the $3,139,917 of sales for the three-month period ended April 30, 2011, a decrease of 9.2%.Sales in the Mefiag Filtration Technologies reporting segment were lower as compared with the same period last year due to decreased sales for our horizontal disc filter systems.Based upon the current level of business activity, the Company believes that thedecrease in sales for our horizontal disc filter systemswill recover. Sales in the Filtration/Purification Technologies segment were $2,453,856, or $48,946 higher than the $2,404,910 of sales for the three-month period ended April 30, 2011, an increase of 2.0%.This increase was due primarily to increased salesfor our Pristine Water Solutions products, partially offset by a decrease in sales of our Keystone Filter products. The Company’s backlog of orders was $30,455,950 and $20,066,943 as of April 30, 2012 and 2011, respectively.The rate of the Company’s bookings of new orders varies from period to period.Orders have varying delivery schedules, and as of any particular date, the Company’s backlog may not be predictive of actual revenues for any succeeding specific period, in part due to potential customer requested delays in delivery of which the extent and duration may vary widely from period to period.The Company hasalso observed a trend over the last several years wherein larger projects are more frequently booked and shipped in the same quarter in whichthe customer’s purchase order was received, due to improved project execution and shorter lead times, resulting in such projects not appearing in publicly disclosed annual or quarterly backlog figures.Additionally, the Company’s customers typically have the right to cancel a given order, although the Company has historically experienced a very low rate of cancellation.The Company expects that substantially all of the backlog that existed as of April 30, 2012 will be shipped during the current fiscal year. The gross profit margin for the three-month period ended April 30, 2012 was 35.5% compared with 34.4% for the three-month period ended April 30, 2011.The gross profit margin in our Product Recovery/Pollution Control Technologies and Fluid Handling Technologies reporting segments were higher as compared with the same period last year, partially offset by lower gross profit margins in our Mefiag Filtration Technologies reporting segment and Filtration/Purification Technologies segment as compared with the same period last year. Income from operations for the three-month period ended April 30, 2012 was $1,746,856 compared with $2,082,976 for the three-month period ended April 30, 2011, a decrease of $336,120, or 16.1%. The decrease in income from operations was primarily the result of one-time costs totaling approximately $695,000 in connection with the Company’s transition to a new Chief Financial Officer. The loss from operations in the Product Recovery/Pollution Control Technologies reporting segment totaled $443,062, or $37,223 less than the loss of $480,285 for the three-month period ended April 30, 2011.The decrease in the loss from operations in the Product Recovery/Pollution Control Technologies reporting segment was primarily related to the increase in sales of the business units within this reporting segment, partially offset by an increase in operating expenses. 18 Index MET-PRO CORPORATION AND SUBSIDIARIES Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations continued: Income from operations in the Fluid Handling Technologies reporting segment totaled $2,384,370, or $143,674 higher than the $2,240,696 for the three-month period ended April 30, 2011, an increase of 6.4%.The increase in income from operations was due to highergross profit margins in our Global Pump Solutions business unit,partially offset by a small decrease in sales. Loss from operations in the Mefiag Filtration Technologies reporting segment totaled $72,088 compared with income from operations of $221,472 for the three-month period ended April 30, 2011, a decrease of $293,560.The loss from operations in the Mefiag Filtration Technologies reporting segment resulted primarily from lower gross profit margins as well as a decrease in sales. Loss from operations in the Filtration/Purification Technologies segment was $122,364 compared with income from operations of $101,093 for the three-month period ended April 30, 2011, a decrease of $223,457.The loss from operations was related primarily to lower gross profit margins in our Pristine Water Solutions business unit that were due primarily to increases in material costs and competitive pricing pressures. Net income for the three-month period ended April 30, 2012 was $1,258,698 compared with $1,412,507 for the three-month period ended April 30, 2011, a decrease of $153,809, or 10.9%. Selling expense was $3,059,581 for the three-month period ended April 30, 2012, an increase of $143,455 compared with selling expense of $2,916,126 for last year’s first quarter.The increase in selling expense was primarily due to increased advertising activities.Selling expense as a percentage of net sales was 12.1% for the three-month period ended April 30, 2012, compared with 12.4% for the same period last year. General and administrative expense was $4,144,089 for the three-month period ended April 30, 2012 compared with $3,059,103 for the same period last year, an increase of $1,084,986.The increase in general and administrative expense was due primarily to: (i) costs of approximately $695,000 related to separation expenses, which included salary continuation, stock option modification and transition expenses, associated with the Company’s change in its Chief Financial Officer, as well as (ii) increased healthcare and pension expenses.General and administrative expense as a percentage of net sales was 16.4% for the three-month period ended April 30, 2012, compared with 13.1% for the same period last year. Interest expense was $42,535 for the three-month period ended April 30, 2012, compared with $48,801 for the same period in the prior year, a decrease of $6,266.This decrease was due to the reduction of debt. Other income was $45,925 for the three-month period ended April 30, 2012 compared with $105,986 for the same period in the prior year, a decrease of $60,061.The decrease in other income related to lower gains on currency exchange as well as lower interest income earned on our cash balance. The effective tax rates for the three-month periods ended April 30, 2012 and 2011 were 28.1% and 34.0%, respectively.The effective tax rate of 28.1% for the three-month period ended April 30, 2012 was a result of a 35.0% tax rate, 1.0% higher compared with the same period last year due to the expiration of government sponsored tax credits, primarily the research and development tax credit.This was off-set by a one-time benefit of 6.9% attributable to deductible stock compensation expense resulting from a change in the status of outstanding stock options.The Company will continue to analyze its tax position in future periods, and could increase or decrease the effective tax rate. Liquidity and Capital Resources: The Company’s principal sources of liquidity are cash flows from operations, borrowings under existing lines of credit and access to credit markets.The Company’s principal uses of cash are operating expenses, capital expenditures, working capital requirements, dividends and debt service.Management expects that the Company’s current cash and cash equivalent balances, cash generated from operations and unused borrowing capacity will be sufficient to support the Company’s planned operating and capital requirements for the foreseeable future and at least the next twelve months. 19 Index MET-PRO CORPORATION AND SUBSIDIARIES Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations continued: The Company’s cash and cash equivalents were $33,718,966 on April 30, 2012 compared with $34,581,394 on January 31, 2012, a decrease of $862,428.The decrease in the Company’s cash and cash equivalents is primarily the net result of quarterly cash dividend payments amounting to $1,042,183, investment in property and equipment of $474,884 and payments on debt totaling $387,451, offset by cash provided by operating activities amounting to $1,037,786.The Company’s cash flows from operating activities are also influenced, in part, by the timing of shipments and negotiated standard payment terms, including retention associated with major projects, as well as other factors including changes in inventories and accounts receivable balances. Cash flows provided by operating activities during the three-month period ended April 30, 2012 amounted to $1,037,786 compared with cash used in operating activities of $2,111,821 in the three-month period ended April 30, 2011, an increase of $3,149,607.The increase in cash flows from operating activities, as compared with the same period last year, was due principally to the following: (i) a positive change in accounts receivable of $2,171,197 compared with a negative change in accounts receivable of $1,636,920 for the same period last year, or a period-to-period cash inflow of $3,808,117, (ii) an increase in accrued pension retirement benefits of $62,569 compared with a decrease in accrued pension retirement benefits of $2,776,476 for the same period last year, or a period-to-period cash inflow of $2,839,045 and (iii) a positive change in prepaid expenses, deposits and other assets of $123,755 compared with a negative change in prepaid expenses, deposits and other assets of $38,705 for the same period last year, or a period-to-period cash inflow of $162,460.The previously listed cash inflows were partially offset by (i) a decrease in accounts payable and accrued expenses of $862,836 compared with an increase in accounts payable and accrued expenses of $687,771 for the same period last year, or a period-to-period cash outflow of $1,550,607, (ii) a decrease in customers’ advances of $1,036,453 compared with a decrease in customers’ advances of $52,906 for the same period last year, or a period-to-period cash outflow of $983,547 and (iii) an increase in inventory of $1,361,633 compared with an increase in inventory of $388,008 for the same period last year, or a period-to-period cash outflow of $973,625. Cash flows used in investing activities during the three-month period ended April 30, 2012 amounted to $482,075 compared with cash flows used in investing activities of $235,679 for the three-month period ended April 30, 2011, an increase of $246,396.The increase in cash outflow from investing activities was due primarily to the acquisition of equipment to be used in normal operations. Financing activities during the three-month period ended April 30, 2012 utilized $1,429,634 of available resources, compared with $682,737 utilized during the three-month period ended April 30, 2011, an increase of $746,897.The increase in cash used in financing activities is due primarily to the payment by our Mefiag B.V. subsidiary of amounts advanced under its line of credit, as well as from the increase by the Company in its dividend payment. The Company and its subsidiaries also have access to $4,397,170 of uncommitted, unsecured domestic and foreign lines of credit, subject to terms thereof, of which $1,250,115 has been committed for standby letters of credit.The existing domestic credit agreements include two financial covenants: a liability/tangible net worth ratio and a fixed charge coverage ratio. At April30, 2012, we were in compliance with both financial covenants. The Board of Directors declared quarterly dividends of $0.071 per share payable on March 16, 2012 and June 15, 2012 to shareholders of record at the close of business on March 2, 2012 and June 1, 2012, respectively. 20 Index MET-PRO CORPORATION AND SUBSIDIARIES Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations continued: Critical Accounting Policies and Estimates: Management’s Discussion and Analysis of Financial Condition and Results of Operations is based upon the Company’s consolidated financial statements, which have been prepared in accordance with U.S. GAAP.The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses and related disclosure of contingent assets and liabilities.The significant accounting policies which we believe are the most critical to aid in fully understanding and evaluating our reported financial results include the following: Revenue Recognition: The Company recognizes a majority of its revenues from product sales or services provided when the following revenue recognition criteria are met: persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the selling price is fixed or determinable and collectability is reasonably assured.Revenue from contracts related to the Company’s subsidiary Bio-Reaction Industries Inc., representing the minority of revenues, are recognized on the percentage of completion method, measured by the percentage of contract costs incurred to date, compared with the estimated total contract costs for each contract.This method is used because management considers contract costs to be the best available measure of progress on these contracts related to Bio-Reaction Industries Inc. Depreciation and Amortization: Property, plant and equipment, finite lived intangible assets and certain other long-lived assets are depreciated or amortized over their useful lives. Useful lives are based on management’s estimates of the period that the assets will generate revenue.Property, plant and equipment, as well as intangible assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Goodwill: The Company assesses the qualitative and quantitative factors which could affect the fair value of goodwill carried in its reporting units on an annual basis or more frequently when an indicator of impairment exists. Quantitative impairment testing involves significant judgment in estimating projections of fair value generated through future performance of each of the reporting units, which comprise our operating segments.In calculating the fair value of the reporting units using the present value of estimated future cash flows method, we rely on a number of assumptions including sales and related gross margin projections, operating margins, anticipated working capital requirements and market rate of returns used in discounting projected cash flows.These assumptions are based upon market and industry forecasts, our business plans and historical data.Inherent uncertainties exist in determining and applying such factors.The discount rate used in the projection of fair value represents a weighted average cost of capital available to the Company. During the fiscal year ended January 31, 2012, we performed a quantitativeimpairment analysis on each of the Company’s reporting units that carry goodwill on their balance sheets.In each case, the fair value exceeded the carrying amount, including goodwill, by a significant amount, except for Flex-Kleen and Pristine Water Solutions which represents 69.6% of the total Company-wide goodwill. For Flex-Kleen, the carrying value as of January 31, 2012 and 2011 amounted to $9.3 million and $9.1 million, respectively.The fair value of Flex-Kleen as of January 31, 2012 and 2011 totaled $13.2 million and $12.3 million, respectively.As a result, the fair value exceeded the carrying amount, including goodwill, by $3.9 million and $3.2 million at January 31, 2012 and 2011, respectively.Therefore, as of January 31, 2012, Flex-Kleen’s goodwill was not impaired. Flex-Kleen, which initially performed well after being acquired in 1998, thereafter had several years of declining performance which we attributed primarily to a general weakness in its served markets, followed by improved performance in the fiscal years ended January 31, 2007, 2008 and 2009.In the fiscal years ended January 31, 2007, 2008 and 2009, actual results exceeded the projected results used in our impairment model. During the fiscal year ended January 31, 2010, Flex-Kleen’s net sales and operating profit were below the projections in our impairment model, which we believe was a reflection of the downturn in global business and economic conditions during this period of time 21 Index MET-PRO CORPORATION AND SUBSIDIARIES Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations continued: and was not due to any new development specific to Flex-Kleen.In the fiscal year ended January 31, 2011, Flex-Kleen’s net sales were below the projections but operating profit was slightly above the projections in our impairment model.In the fiscal year ended January 31, 2012, Flex-Kleen’s net sales and operating profit exceeded the projections in our impairment model.Our impairment model requires that Flex-Kleen’s sales and operating profit improve during each of the next several fiscal years in order for us to avoid a potential impairment charge. Because of market conditions and/or potential changes in strategy and product portfolio, it is possible that forecasts used to support asset carrying values may change in the future, which could result in non-cash charges that would adversely affect our results of operations and financial condition.Based on current projections, a one percent decrease in revenue growth, a one percent decrease in gross margin or a one percent increase in the weighted average cost of capital would reduce the fair value for Flex-Kleen by $1.9 million, $1.1 million, and $0.9 million, respectively.Additionally, the Company cannot predict the occurrence of unknown events that might adversely affect the reportable value of Flex-Kleen’s goodwill. For Pristine Water Solutions, the carrying value as of January 31, 2012 and 2011 amounted to $4.6 million at both dates.The fair value of Pristine Water Solutions as of January 31, 2012 and 2011 totaled $5.9 million and $9.8 million, respectively.As a result, the fair value exceeded the carrying amount, including goodwill, by $1.3 million and $5.2 million at January 31, 2012 and 2011, respectively.Therefore, as of January 31, 2012, Pristine Water Solutions’ goodwill was not impaired. During the fiscal year 2012, there was a decline in net sales and operating profit of our Pristine Water Solutions business unit that we attribute to a number of factors including raw material price increases, increased price competition, product mix, continued weaknesses in Pristine Water Solutions’ principal market, the municipal market, and inclement weather in certain geographic areas which affected product demand.Our impairment model requires that Pristine Water Solutions’ sales and operating profit improve during each of the next several fiscal years in order for us to avoid a potential impairment charge. Because of market conditions and/or potential changes in strategy and product portfolio, it is possible that forecasts used to support asset carrying values may change in the future, which could result in non-cash charges that would adversely affect our results of operations and financial condition.Based on current projections, a one percent decrease in revenue growth, a one percent decrease in gross margin or a one percent increase in the weighted average cost of capital would reduce the fair value for Pristine Water Solutions by $0.7 million, $0.5 million, and $0.4 million, respectively.Additionally, the Company cannot predict the occurrence of unknown events that might adversely affect the reportable value of goodwill related to Pristine Water Solutions. Pension Obligations: The determination of our obligation and expense for pension benefits is dependent on our selection of certain assumptions used by actuaries in calculating such amounts.Those assumptions are described in Note 13 of the January 31, 2012 consolidated financial statements included in Form 10-K/A and include, among others, the discount rate and the expected long-term rate of return on plan assets.In accordance with generally accepted accounting principles, actual results that differ from our assumptions are accumulated and amortized over future periods and therefore, generally affect our recognized expense and recorded obligation in such future periods.While we believe that our assumptions are appropriate, significant differences in our actual experience or significant changes in our assumptions may materially affect our pension obligations and our future expense. 22 Index MET-PRO CORPORATION AND SUBSIDIARIES Item 3.Qualitative and Quantitative Disclosures About Market Risk We are exposed to certain market risks, primarily changes in interest rates.There have been no significant changes in our exposure to market risks since January31, 2012.Refer to “Item7A. Quantitative and Qualitative Disclosure About Market Risks” of the Company’s Annual Report on Form 10-K/A for the fiscal year ended January31, 2012 for additional information. Item 4.Controls and Procedures (a) Evaluation of Disclosure Controls and Procedures The Company maintains disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange Act) that are designed to ensure that information required to be disclosed by the Company in reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to the Company’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Company’s management, with the participation of the Company’s Chief Executive Officer and Chief Financial Officer, under the supervision of the Company’s Disclosure Committee, evaluated the effectiveness of the Company’s disclosure controls and procedures as of the end of the period covered by this Quarterly Report on Form 10-Q.Based upon that evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures, as defined in Rule 13a-15(e) of the Exchange Act, were effective as of April 30, 2012. (b) Changes in Internal Control Over Financial Reporting During the three months ended April 30, 2012, there were no changes in the Company’s internal control over financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) that materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. (c) Limitations on the Effectiveness of Controls Control systems, no matter how well conceived and operated, are designed to provide a reasonable, but not an absolute, level of assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. The Company conducts periodic evaluations of its internal controls to enhance, where necessary, its procedures and controls. 23 Index MET-PRO CORPORATION AND SUBSIDIARIES PART II – OTHER INFORMATION Item 1.Legal Proceedings Certain of the statements made in this Item 1 (and elsewhere in this Report) are “forward-looking” statements which are subject to the considerations set forth in “Forward-Looking Statements; Factors That May Affect Future Results” located in the Management’s Discussion and Analysis of Financial Condition and Results of Operations section of this Report, and we refer you to these considerations. Beginning in 2002, the Company began to be named in asbestos-related lawsuits filed against a large number of industrial companies including, in particular, those in the pump and fluid handling industries. In management’s opinion, the complaints typically have been vague, general and speculative, alleging that the Company, along with the numerous other defendants, sold unidentified asbestos-containing products and engaged in other related actions which caused injuries (including death) and loss to the plaintiffs.Counsel has advised that more recent cases typically allege more serious claims of mesothelioma.The Company believes that it has meritorious defenses to the cases which have been filed and that none of its products were a cause of any injury or loss to any of the plaintiffs.The Company’s insurers have hired attorneys who, together with the Company, are vigorously defending these cases.The Company has been dismissed from or settled a large number of these cases.The sum total of all payments through April 30, 2012 to settle cases involving asbestos-related claims was $675,000, all of which has been paid by the Company’s insurers including legal expenses, except for corporate counsel expenses, with an average cost per settled claim, excluding legal fees, of approximately $25,000. Based upon the most recent information available to the Company regarding such claims, there were a total of 134 cases pending against the Company as of April 30, 2012 (with Connecticut, New York, Pennsylvania and West Virginia having the largest number of cases), as compared with approximately 130 cases that were pending as of March 22, 2012.Subsequent to January 31, 2012, twelve new cases were filed against the Company, and the Company was dismissed from thirteen cases and settled zero cases.Most of the pending cases have not advanced beyond the early stages of discovery, although a number of cases are on schedules leading to, or are scheduled for trial. The Company believes that its insurance coverage is adequate for the cases currently pending against the Company and for the foreseeable future, assuming a continuation of the current volume, nature of cases and settlement amounts; however, the Company has no control over the number and nature of cases that are filed against it, nor as to the financial health of its insurers or their position as to coverage.The Company also presently believes that none of the pending cases will have a material adverse impact upon the Company’s results of operations, liquidity or financial condition. At any given time, the Company is typically also party to a small number of other legal proceedings arising in the ordinary course of business.Although the ultimate outcome of any legal matter cannot be predicted with certainty, based upon the present information, including the Company’s assessment of the facts of each particular claim as well as accruals, the Company believes that no pending proceeding will have a material adverse impact upon the Company’s results of operations, liquidity, or financial condition. 24 Index MET-PRO CORPORATION AND SUBSIDIARIES Item 1A.Risk Factors In addition to the other information set forth in this report, you should carefully consider the factors discussed in PartI “Item1A. Risk Factors” in our Annual Report on Form 10-K/A for the year ended January31, 2012 as filed with the Securities and Exchange Commissionwhich could materially affect our business, financial condition, financial results or future performance. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds (a) During the three months ended April 30, 2012, we did not sell any of our equity securities that were not registered under the Securities Act of 1933. (b) Not applicable. (c) The following table summarizes Met-Pro’s purchases of its common shares for the three monthsended April 30, 2012: Issuer Purchases of Equity Securities Period Total Number of Shares Purchased Average Price Paid Per Share Total Number of Shares Purchased As Part of Publicly Announced Plans or Programs Maximum Number of Shares That May Yet be Purchased Under the Plan or Programs February 1-29, 2012 - $- - March 1-31, 2012 - - - April 1-30, 2012 - - - Total - $- - On November 3, 2008, our Board of Directors authorized a common share repurchase program that was publicly announced on November 5, 2008, for up to 300,000 shares.The program has no fixed expiration date. Item 3.Defaults Upon Senior Securities None. Item 4.Mine Safety Disclosures Not applicable. Item 5.Other Information None. 25 Index MET-PRO CORPORATION AND SUBSIDIARIES Item 6.Exhibits (a) Exhibits Required by Item 601 of Regulation S-K Exhibit No. Description Certification of the Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* Certification of the Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* Certification of the Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as adopted Pursuant to Section 906 of Sarbanes-Oxley Act of 2002.* Certification of the Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as adopted Pursuant to Section 906 of Sarbanes-Oxley Act of 2002.* (101.INS) XBRL Instance* (101.SCH) XBRL Taxonomy Extension Schema* (101.CAL) XBRL Taxonomy Extension Calculation* (101.LAB) XBRL Taxonomy Extension Labels* (101.PRE) XBRL Taxonomy Extension Presentation* (101.DEF) XBRL Taxonomy Extension Definition* *Filed herewith. 26 Index MET-PRO CORPORATION AND SUBSIDIARIES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Met-Pro Corporation (Registrant) June 8, 2012 /s/ Raymond J. De Hont Raymond J. De Hont Chairman, Chief Executive Officer and President (Duly Authorized Officer and Principal Executive Officer) June 8, 2012 /s/ Neal E. Murphy Neal E. Murphy Vice President-Finance, Chief Financial Officer, Secretary and Treasurer (Duly Authorized Officer and Principal Financial Officer) 27
